DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Product-By-Process Claims
2.	The claims are replete with product-by-process embodiments.  For example; independent claim 1 states that “…the Wi-Fi communication module is configured….by a Wi-Fi-communication method…”.   Claim 2 recites that said module implements a beamforming method.  Claims 3, 4, and 18 also recite similar product-by-process embodiments.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims are rejected under 35 U.S.C. 103 as being unpatentable over Satam (US 2019/0359060), and further in view of Hof (US 2020/0073480).
Regarding claims 1, 9, and 17, Clarkson discloses a control apparatus, method, and non-transitory computer readable medium (vehicle control system and associated stored algorithm; Satam at title, abstract, 0047), comprising:
A wi-fi communication module (communication module includes IEEE 802.11 standard)
A processor (controller 204 contains processor; Satam at 0047).
A controller configured to control a component of a vehicle (controller 204 configured to alter the control of vehicle components, such as the transmission; Satam at 0071).
A memory, wherein the memory is configured to store at least one piece of position information corresponding to a position in the vehicle, and at least one registered pattern of a gesture or shape (pattern recognition of a user’s gesture, the gesture proximate sensed motion above the vehicle sensor(s); Satam at 0093, 0106).
A module configured to transmit a transmission signal to the position corresponding to the at least one piece of position information at a preset frequency, and receive a reflection signal reflected from an object in response to the transmission signal (gesture sensors may be radar sensors combined with other sensors; Satam at 0048-0050, 0118-0125).
The processor is configured to acquire an input pattern of a gesture, face, or shape of the object by analyzing the reflection signal, and retrieve a registered pattern matching the input pattern from the at least one registered pattern of the gesture, face, or shape (e.g. sweeping gesture pattern indicates change in driving mode; Satam at 0075, 0127).
The controller is configured to control the component of the vehicle according to an instruction corresponding to the retrieved registered pattern (controller alters the driving mode of the vehicle, gear selection, etc.; Satam at 0136, 0137).
Satam utilizes radar sensor(s) alone or in combination with other vehicle sensors to determine a hand or shape proximity to the sensor; Satam is silent to using the Wi-fi communication module configured for shape or gesture recognition.
Hof, in a similar invention, teaches that multiple Wi-fi modules may be implemented for beamforming techniques to determine presence and motion of an object, such as a hand during gesture recognition (Hof at abstract, 0003, 0109-0112).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Satam with the Wi-Fi beamforming of Hof.  Doing so would streamline the sensors necessary for gesture recognition via dual tasking the Wi-Fi communication module of the vehicle.

Regarding claims 2 and 10, the combination teaches wherein the Wi-Fi communication module is further configured to form the transmission signal by a beamforming method using a plurality of antennas (plurality of beamforming modules configured to transmit and receive the reflection signal; Hof at 0109-0112).

Regarding claims 3 and 11, the combination teaches wherein the Wi-Fi communication module is further configured to form the reflection signal by a beamforming method using a plurality of antennas (plurality of beamforming modules configured to transmit and receive the reflection signal; Hof at 0109-0112).

Regarding claim 4 and 12, Hof teaches wherein the Wi-Fi communication module is further configured to set a resolution, and form the transmission signal and the reflection signal by a beamforming method according to the resolution, and the processor is further configured to acquire the input pattern of the gesture, face, or shape of the object by analyzing the reflection signal according to the resolution (e.g. spatial resolution; Hof at 0062).

Regarding claims 5 and 13, Satam discloses any one or any combination of any two or more of: a light intensity sensor configured to detect a light intensity and output a light intensity signal; a motion sensor configured to sense a motion and output a motion sensing signal; an infrared sensor configured to detect infrared light and output an infrared light signal; and a camera configured to capture an image and output an image signal (any of the sensor configurations of 0050, as well as their combinations found in Satam at 0117-0122)
The combination teaches wherein the processor is further configured to acquire the input pattern of the gesture, face, or shape of the object by analyzing the reflection signal received by the Wi-Fi communication module (Hof at 0109-0116), and any one or any combination of any two or more of the light intensity signal, the motion sensing signal, the infrared light signal, and the image signal.

Regarding claim 6 and 14, Satam discloses wherein in response to the position information corresponding to a driver's seat (instruction is from the driver via sensor 234; Satam at 0073), the instruction is an instruction of a driving function-related component of the vehicle (e.g. shifting the transmission into forward; Satam at 0076).

Regarding claim 8 and 16, the combination teaches wherein the Wi-Fi communication module is further configured to transmit the transmission signal using a frequency of 26 GHz, 38 GHz, 60 GHz, 79 GHz, 94 GHz, or 140 GHz (frequencies greater than 20 GHZ; Hof at abstract).

3b.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Satam and Hof, as applied above, and further in view of Caron (US 2019/0210615).
Regarding said, claims, the combination is silent as to wherein in response to the position information not corresponding to a driver's seat, the instruction is an instruction of a convenience function- related component of the vehicle.
	Caron, in a similar invention in the same field of endeavor, teaches utilizing radar based gesture sensing of drivers and passengers, and in response activating a convenience related component of the vehicle, such as power windows (Caron at 0037-0039).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the additional sensing and control as taught by Caron.  Doing so would provide a gesture interface for all passengers of the vehicle 


3c.	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caron (US 2019/0210615), and further in view of Hof (US 2020/0073480).
Regarding claim 18, Caron discloses a control apparatus (driver/passenger vehicle control; Caron at abstract) comprising:
A radar module (radar assembly; Caron at abstract).
A processor (in microcontroller 82; Caron at 0037, 0038).
A controller configured to control a component of a vehicle (microcontroller outputs signal to control a component of the vehicle such as powered windows; Caron at 0037-0039).
Wherein the radar module is configured to transmit a transmission signal toward a seat in the vehicle by a radar method at a preset frequency, and receive a reflection signal reflected from a passenger sitting in the seat in response to the transmission signal (radar assembly emits directed radio waves at the seats, i.e. the headrest, and receives radio wave returns; Caron at 0038, 0045).
The processor is configured to determine a condition or motion of the passenger based on the reflection signal (from any of the hotspot zones; Caron at 0042).
The controller is configured to control the component of the vehicle according to an instruction corresponding to the determined condition or motion of the passenger (any of the outputs of Caron at 0042).
Caron utilizes radar sensor(s) to determine a hand or other body gesture of the passenger to actuate a vehicle component.  Caron is silent as to using a Wi-fi module, as claimed.
Hof, in a similar invention, teaches that multiple Wi-fi modules may be implemented for beamforming techniques to determine presence and motion of an object, such as a hand during gesture recognition (Hof at abstract, 0003, 0109-0112).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Carom with the Wi-Fi beamforming of Hof.  Doing so would streamline the sensors necessary for gesture recognition via dual tasking the Wi-Fi communication module of the vehicle.

3d.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Caron and Hof, as applied above, and further in view of Fleurence (US 2017/0270924).
Regarding claim 20, the combination is silent as to wherein the instruction depends on whether the seat is a driver’s seat, a front passenger seat, or a back seat.
Fleurence, in a similar invention in the same field of endeavor, teaches gesture recognition with respect to seat of the passenger, and executing the instruction based on the gesture and seat (Fleurence at 0071, 0077, 0081-0083).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the seat distinguishing of Fleurence.  Doing so would allow all passengers to utilize gesture controls of vehicle elements that are available to their seating area.

Claim Objections
4.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        06 May 2022